BASKIN, Judge.
We reverse the Order of Dismissal entered by the trial court upon our holding that appellants’ pending prior federal court action does not mandate dismissal. State ex rel. Dos Amigos, Inc. v. Lehman, 100 Fla. 1313, 131 So. 533 (1930); Lawyers Professional Liability Insurance Co. v. Shand, Morahan & Company, 394 So.2d 238 (Fla. 1st DCA 1981); ITT-Community Development Corp. v. Halifax Paving, Inc., 350 So.2d 116 (Fla. 1st DCA 1977); cert. denied, 359 So.2d 1215 (Fla.1978), but a court may, upon the filing of a proper motion and record, abate a subsequent suit under appropriate circumstances.
Appellants’ complaint sought damages predicated upon the alleged inattention of jail personnel to his medical needs. Department of Transportation v. Knowles (Fla. 1981) (Case No. 59,870, opinion filed June 25,1981) clearly states that appellees do not enjoy retroactive sovereign immunity protections under the 1980 amendment to section 768.28(9), Florida Statutes (Supp. 1980).
Reversed and remanded for further proceedings.